Citation Nr: 1756768	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  13-20 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for left shoulder myositis.  

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2017, the Veteran testified before the undersigned at a Board hearing in Los Angeles, California.  A transcript of that hearing has been associated with the virtual file and reviewed.  

In a June 2013 statement of the case (SOC), the Agency of Original Jurisdiction (AOJ) reopened the claims of entitlement to service connection for tinnitus and bilateral hearing loss on the grounds that new and material evidence had been received.  However, even where the AOJ determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).



FINDINGS OF FACT

1.  At the July 2017 Board hearing, before promulgation of a decision on the appeal, the Veteran withdrew his appeal for a disability rating in excess of 20 percent for left shoulder myositis.  

2.  In an August 1989 rating decision, the AOJ denied service connection for tinnitus; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

3.  Additional evidence received since the August 1989 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection for tinnitus, and raises a reasonable possibility of substantiating the claim.  

4.  In an August 1989 rating decision, the AOJ denied service connection for bilateral hearing loss; a timely notice of disagreement was not filed, and no new and material evidence was received within the appeal period.  

5.  Evidence received since the August 1989 decision is either cumulative or redundant of the evidence of record at the time of the August 1989 denial and, by itself or in conjunction with the evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claim of service connection for bilateral hearing loss or trigger VA's duty to assist.  

6.  The competent and probative evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for the issue of entitlement to a disability rating in excess of 20 percent for left shoulder myositis have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  

2.  The August 1989 decision denying the claim of entitlement to service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104, 20.1103 (2017).  

3.  New and material evidence has been received since the August 1989 decision to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).  

4.  The August 1989 decision denying the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  

5.  Evidence received since the August 1989 decision is not new and material; accordingly, the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C. §§ 1111, 1132, 5108 (2012); 38 C.F.R. §§ 3.156(a), 3.304, 3.306 (2017).  

6.  The criteria for entitlement to service connection for headaches have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5).  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  

On the record at the July 2017 Board hearing, the Veteran withdrew his appeal for a disability rating in excess of 20 percent for left shoulder myositis in accordance with 38 C.F.R. § 20.204.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to this issue.  The Board has no jurisdiction to review the appeal of the denial of a disability rating in excess of 20 percent for left shoulder myositis and the appeal for this issue is dismissed.  See 38 C.F.R. § 20.202.

II.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA sent a letter to the Veteran in December 2008, prior to adjudication of his claim.  

Regarding the claim for tinnitus, as it is being granted in full, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Veteran's military personnel and treatment records, as well as all available, identified medical records, have been associated with the virtual file and considered.  The Veteran has not alleged, and the record does not indicate, that there is any outstanding evidence with respect to the Veteran's claim of service connection for bilateral hearing loss.  Thus, the Board finds that VA's duty to assist has not been triggered regarding the petition to reopen the claim of service connection for bilateral hearing loss.  

VA is not required to secure a medical examination or opinion in a claim to reopen a previously denied claim unless it is determined that new and material evidence has been submitted and the claim is reopened.  38 C.F.R. § 3.159(c)(4)(iii); see Woehlaert v. Nicholson, 21 Vet. App. 456, 464 (2007) (noting that once the Board decides a claim cannot be reopened, the Secretary's duty to provide the appellant with a medical examination is extinguished).  When a VA examination is provided in a case where the Board denies reopening, such as here, the Board is not required to establish the adequacy of the examination on appeal.  Id.  

In light of the foregoing, the Board will proceed to the merits of the appeal.  

III.  New and Material Evidence 

Generally, a claim which has been denied in a final decision by an AOJ may not thereafter be reopened and allowed.  38 U.S.C. § 7105(b).  However, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary must reopen the claim and review its former disposition.  38 U.S.C. § 5108.

To be considered new, evidence cannot have been previously submitted to agency decision makers, or be cumulative or redundant of evidence of record at the time of the last prior final denial.  To be material, evidence must, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  The credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In deciding whether new and material evidence has been submitted, the Board considers evidence submitted since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

A.  Tinnitus

After reviewing the record, the Board finds that new evidence has been received since the final prior decision, and such evidence is material to the issue of service connection for tinnitus.  

In August 1989, the AOJ denied the claim of service connection for tinnitus on the grounds that there were no complaints of tinnitus in service.  The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the August 1989 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the August 1989 decision.

In July 2017, the Veteran testified that ringing in his ears began during his eighth year of service after he began working on B-52 aircraft.  07/21/2017 VBMS, Hearing Transcript, p. 3.  The Board finds that this evidence is new and relevant to whether the Veteran's tinnitus had its onset in or is otherwise related to his period of active service.  Therefore, the claim of service connection tinnitus is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. §3.156(a).  

B.  Bilateral Hearing Loss

In an August 1989 rating decision, the AOJ denied the claim of service connection for bilateral hearing loss on the grounds that hearing loss preexisted service and was not aggravated by the Veteran's period of active service.  

In reaching its determination, the RO relied on the service treatment records.  These included an audiological evaluation conducted pursuant to the Veteran's entrance examination in March 1972.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
X
40
LEFT
15
10
0
X
55

07/02/2013 VBMS, STR-Medical, p. 12. 



Also of record at the time of the last final denial was the audiological evaluation conducted pursuant to the Veteran's separation examination in April 1982.  At this time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
30
LEFT
10
0
0
35
60

07/02/2013 VBMS, STR-Medical, p. 3.  

The Veteran did not file a timely notice of disagreement and no new and material evidence was received within the appeal period; therefore, the August 1989 decision became final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.1103.  Consequently, the Board will consider evidence received since the August 1989 decision.  

Since the time of the last final denial, there no new evidence has been submitted tending to show in-service aggravation of hearing loss.  To the contrary,  a VA examiner in August 2012 opined that the hearing loss existed prior to service and was not aggravated beyond its normal progression during service, finding that increased hearing loss over the years is more likely due to aging and workplace noise and less likely to be a result of military noise exposure.  08/04/2012 VBMS, VA Exam, pp. 4-5, 8-9.  

In July 2017, the Veteran testified as to noise exposure in service, but not as to whether his hearing loss worsened during service.  When asked whether the Veteran thought his hearing was normal prior to service, he responded that he was unable to remember.  07/21/2017 VBMS, Hearing Transcript, p. 4.  

Accordingly, the Board finds that evidence received since the August 1989 decision is either cumulative or redundant of the evidence of record at the time of the August 1989 denial, as it does not tend to support finding an increase in the severity of hearing loss during the Veteran's period of active service.  As new and material evidence has not been received, the claim of entitlement to service connection for bilateral hearing loss is not reopened.

IV.  Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Service connection may be established on a presumptive basis for the chronic diseases set forth in 38 C.F.R. § 3.309(a), including tinnitus if there is evidence of acoustic trauma in service.  See Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015) (finding tinnitus to be an "organic disease of the nervous system," which is listed in 38 C.F.R. § 3.309(a)).

The chronic diseases set forth in 38 C.F.R. § 3.309(a) will be considered incurred in service if manifest to a degree of ten percent within one year of service.  38 C.F.R. §§ 3.307, 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing service connection for the chronic diseases listed in Section 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997). 

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for tinnitus have been met.  

The record demonstrates a current diagnosis of tinnitus.  Thus, the Board finds competent evidence of a current disability.  

The record demonstrates that the Veteran worked the flight line as part of his duties as an aviation technician.  02/10/1987 VBMS, Certificate of Release; 07/21/2017 VBMS, Hearing Transcript, p. 2.  Thus, in-service noise exposure is conceded.  

The Veteran testified that he began experiencing ringing in the ears during his period of active service, and that it has continued since.  07/21/2017 VBMS, Hearing Transcript, p. 3.  

The Board recognizes the August 2012 VA examiner's opinion that the tinnitus is less likely than not due to military noise exposure, and that it is at least as likely as not a symptom associated with the Veteran's hearing loss, which preexisted service.  08/04/2012 VBMS, VA Exam, p. 11.  However, the Board assigns the VA examiner's opinion little probative weight, as the examiner did not consider the Veteran's testimony that ringing in his ears began in his eighth year of service after he began working on B-52 aircraft.  07/21/2017 VBMS, Hearing Transcript, p. 3.  Additionally, the Board notes that if tinnitus is merely a symptom of hearing loss, which preexisted service, it does not logically follow that the Veteran did not begin experiencing tinnitus until eight years of service.  

Furthermore, as the disability in question, tinnitus, is a chronic disease under 38 C.F.R. § 3.309(a), an award of service connection may be established solely on the basis of continuity of symptomatology.  Walker, 708 F.3d at 1338-39 (stating that the primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the "nexus" requirement of the three-element test, whereas the former benefits from presumptive service connection (absent intercurrent causes) or service connection via continuity of symptomatology).  Hence, any doubt on the material issue of nexus is resolved in the Veteran's favor and the claim is granted.


ORDER

The appeal regarding entitlement to a disability rating in excess of 20 percent for left shoulder myositis is dismissed.  

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for tinnitus is granted.  

New and material evidence having not been received, the petition to reopen the claim of service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


